 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    CLINTON RANSOM,                                   No. 2:17-cv-1393-JAM-EFB PS
11                       Plaintiff,
12              v.                                      FINDINGS AND RECOMMENDATIONS
13    STATE OF CALIFORNIA, DEPT. OF
      HUMAN ASSISTANCE; MONICA
14    WILLIAMS, Supervisor,
15                       Defendants.
16

17          On November 8, 2018, the court dismissed plaintiff’s complaint with leave to amend.1

18   The order explained the complaint’s deficiencies, gave plaintiff thirty days to file an amended

19   complaint correcting those deficiencies, and warned plaintiff that failure to file an amended

20   complaint would result in a recommendation that this action be dismissed. ECF No. 4.

21          The deadline has passed and plaintiff has not filed an amended complaint or otherwise

22   responded to the order.

23          Accordingly, it is hereby RECOMMENDED that this action be dismissed, and that the

24   Clerk be directed to close this case. See Fed. R. Civ. P. 41(b); E.D. Cal. L.R. 110.

25          These findings and recommendations are submitted to the United States District Judge

26   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

27
            1
              This action, in which plaintiff is proceeding in propria persona, was referred to the
28   undersigned under Local Rule 302(c)(21). See 28 U.S.C. § 636(b)(1).
                                                       1
 1   after being served with these findings and recommendations, plaintiff may file written objections
 2   with the court. Such a document should be captioned “Objections to Magistrate Judge’s Findings
 3   and Recommendations.” Failure to file objections within the specified time may waive the right
 4   to appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998);
 5   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
 6   Dated: January 18, 2019.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
